[Cite as Disciplinary Counsel v. Sabol, 125 Ohio St.3d 1207, 2010-Ohio-3204.]




                            DISCIPLINARY COUNSEL v. SABOL.
                        [Cite as Disciplinary Counsel v. Sabol,
                        125 Ohio St.3d 1207, 2010-Ohio-3204.]
      (No. 2007-1952 — Submitted June 4, 2010 — Decided June 11, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                   __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Alfred Sabol, Attorney
Registration No. 0019637, last known business address in Lima, Ohio.
        {¶ 2} The court coming now to consider its order of April 9, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of six months, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Sabol, 118 Ohio St.3d
65, 2008-Ohio-1594, 886 N.E.2d 191.
        BROWN,      C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               _____________________